EXAMINER’S AMENDMENT/COMMENT

Response to Remarks
Applicant’s remarks, see pages 7-14, filed 2021.06.16, with respect to the rejection of claims 1-19 have been fully considered and are persuasive.  The rejection of claims 1-19 has been withdrawn. 
The double patenting rejection is moot and withdrawn.
Claims 4 and 6-8 were cancelled via amendment, and claims 20-24 were added as new.
Claims 1-3, 5 and 9-24 remain pending.

Allowable Subject Matter
Claims 1-3, 5, and 9-24 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1-3, 5 and 9-24 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chris Holshouser (Reg. No. 76778) on 2021.09.01. The application has been amended as follows: 

1. (Proposed Amendment) A combustor for a turbine engine, comprising: 
a combustor wall comprising a heat shield; 
the heat shield defining a plurality of cooling apertures and an indentation in a side of the heat shield that forms a portion of a peripheral boundary of a combustion chamber within the 
the heat shield includes a first surface and a second surface with the first surface forming an outlet of a first of the plurality of cooling apertures and the second surface forming the indentation;
each of the plurality of cooling apertures extending through the heat shield; 
the indentation configured such that at least a portion of cooling air directed out from [[a]] the first of the plurality of cooling apertures into the combustion chamber [[at least partially]] circulates against the side of the heat shield; and 
[[an]] the first surface [[ an upstream portion of the second surface of the indentation. 

2. (Original)	The combustor of claim 1, wherein the plurality of cooling apertures in the heat shield are effusion apertures.

3. (Proposed Amendment) The combustor of claim 1, wherein [[

4. (Cancelled)  

5. (Previously presented) The combustor of claim 1, wherein the outlet of the first of the plurality of cooling apertures crosses an edge of the indentation.  

6. (Cancelled) -2-Docket No.: 1213-27440WOUS-1 Appln. No.: 16/827,195  
7. (Cancelled)  
8. (Cancelled)  

9. (Proposed amendment) The combustor of claim 1, wherein the heat shield further defines a second indentation in the side of the heat shield, and the second indentation is configured such that at least a portion of cooling air directed from a second of the plurality of cooling apertures [[at least partially]] circulates against the side of the heat shield.  

10. (Original) The combustor of claim 1, wherein the heat shield includes an arcuate panel in which the first of the plurality of cooling apertures and the indentation are defined.  

11. (Original) The combustor of claim 1, wherein the combustor wall further includes a shell; a cooling cavity extends between and is formed by the shell and the heat shield; and the plurality of cooling apertures are fluidly coupled with the cooling cavity.

12. (Proposed amendment) A combustor for a turbine engine, comprising: 
a combustor wall comprising a heat shield; 
the heat shield defining a plurality of cooling apertures and an indentation in a side of the 
the heat shield includes a first surface and a second surface with the first surface forming an outlet of a first of the plurality of cooling apertures and the second surface forming the indentation;
the plurality of cooling apertures extending through the heat shield, and [[an]] the first surface of the outlet of [[a]] the first of the plurality of cooling apertures is located on an edge of the second surface of the indentation; and 
the indentation configured such that at least a portion of cooling air directed out from the outlet into the combustion chamber [[at least partially]] circulates against the side of the heat shield.  

13. (Original) The combustor of claim 12, wherein the heat shield extends between a chamber surface and a cavity surface that defines a portion of a cooling cavity; a point of an indentation surface that defines the indentation is located a distance from the cavity surface; and the distance is between fifty percent and ninety percent of a thickness of the heat shield measured between the cavity and the chamber surfaces.  

14. (Original) The combustor of claim 12, wherein a cross-sectional area of the outlet is between one percent and fifty percent of an area of an indentation surface that defines the indentation.  

15. (Original) The combustor of claim 12, wherein the plurality of cooling apertures in the heat shield are effusion apertures.  

16. (Proposed Amendment) A combustor for a turbine engine, comprising: 
a combustor wall comprising a heat shield; 
the heat shield configured with a plurality of cooling apertures and a plurality of indentations in a side of the heat shield that defines a portion of a peripheral boundary of a combustion chamber within the combustor; 
the heat shield includes a first surface and a second surface with the first surface forming an outlet of each of the plurality of cooling apertures and the second surface forming each of the plurality of indentations;
the plurality of indentations comprising a first indentation and a second indentation located downstream of the first indentation; 
the plurality of cooling apertures extending through the heat shield; 
the first surface overlapping an upstream portion of the second surface of the indentation;
the first indentation configured such that at least a portion of cooling air directed from a first of the plurality of cooling apertures into the combustion chamber [[at least partially]] 
the second indentation configured such that at least a portion of cooling air directed from a second of the plurality of cooling apertures into the combustion chamber [[at least partially]] circulates in the second indentation against the side of the heat shield downstream of the first indentation.

17. (Proposed Amendment) The combustor of claim 16, [[further comprising a surface that defines the indentation;]] wherein the indentation [comprising]] comprises an oval peripheral geometry.

18. (Proposed Amendment) The combustor of claim 16, [[further comprising a surface that defines the indentation,]] wherein the indentation has a peripheral geometry with one or more concave sections and one or more convex sections.  

19. (Proposed Amendment) The combustor of claim 16, wherein at least one of the first surface and the second surface is an annular surface of the heat shield [[defines the indentation]].  

20. (Previously presented) The combustor of claim 16, wherein an opening to the first indentation is directly radially adjacent and fluidly coupled with the combustion chamber; and an opening to the second indentation is directly radially adjacent and fluidly coupled with the combustion chamber.  

21. (Previously presented) The combustor of claim 16, wherein the heat shield extends between a first side of the heat shield and a second side of the heat shield that is opposite the first side of the heat shield, and the first side of the heat shield is the side of the heat shield that defines the portion of the peripheral boundary of the combustion chamber within the combustor; an opening to the first indentation is on the first side of the heat shield; and an opening to the second indentation is on the first side of the heat shield.  

22. (Previously presented) The combustor of claim 16, wherein the heat shield extends circumferentially around the combustion chamber; the heat shield extends radially between an inner side of the heat shield and an outer side of the heat shield that is opposite the inner side of the heat shield, and the inner side of the heat shield is the side of the heat shield that defines the portion of the peripheral boundary of the combustion chamber within the combustor; an opening to the first indentation is on the inner side of the heat shield; and an opening to the second indentation is on the inner side of the heat shield.  

23. (Previously presented) The combustor of claim 1, wherein an edge of the indentation extends circumferentially around the outlet of the first of the plurality of cooling apertures such that the outlet of the first of the plurality of cooling apertures is completely within the upstream 

24. (Previously presented) The combustor of claim 1, wherein the heat shield comprises a surface that defines the indentation; and the indentation has a circular peripheral geometry.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899.  The examiner can normally be reached on 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached at (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        9/2/2021 11:25 AM